Order entered November 24, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00851-CV

                          LSREF2 APEX (TX) II, LLC, Appellant

                                              V.

           GREGORY BLOMQUIST AND DANIEL D. DAVIDS, II, Appellees

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-02840-2012

                                          ORDER
       We GRANT appellant’s November 20, 2014 second motion to extend time to file reply

brief and ORDER the reply brief to appellees’ briefs be filed no later than December 19, 2014.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE